 1
 2
 3
 4
 5
 6
 7
 8                                        UNITED STATES DISTRICT COURT
 9                                       EASTERN DISTRICT OF CALIFORNIA

10
                                                           CASE NO. 1:18-cv-01092-JLT
11   RHONDA HAGWOOD
                                                           [PROPOSED] ORDER GRANTING JOINT
12                          Plaintiff,                     STIPULATION RE: CONTINUANCE OF
     vs.                                                   THE SETTLEMENT CONFERENCE
13
14   KERN COUNTY, et. al.                                  (Doc. 29)

15            Defendants.
16
              Based upon the stipulation of counsel, the settlement conference set on November 19, 2019
17   before Magistrate Judge Sheila K, Oberto, is VACATED. Counsel may file a joint request for a
18   settlement conference if they believe the case is in a settlement posture. They should file the request at
19   least 60 days before their proposed dates for the conference.

20
21   IT IS SO ORDERED.

22         Dated:   November 7, 2019                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
